Citation Nr: 1235382	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-45 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Diabetes Mellitus, Type II, (DM), to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran had active service from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.  


FINDING OF FACT

Any current DM is not of service origin. 


CONCLUSION OF LAW

DM was not incurred in or aggravated by service nor may it presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as DM, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran may also establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  

The Veteran's available service treatment records do not reveal any complaints or findings of DM.  There are also no findings of DM in the years immediately following service.  The records do reveal, and the Veteran has indicated, that the first objective medical finding of DM occurred in 2005, many years following service.  

The Veteran maintains that he was in Vietnam for a period of close to two weeks.  He has reported several different reasons for his visit to Vietnam.  

In his June 2009 notice of disagreement, the Veteran indicated that in support of his claim, he wanted to point out that he was awarded the Combat Action Ribbon (CAR) from the United States Marine Corps.  In this regard, it is important for the Veteran to understand that his highly honorable service and the award of the CAR is not in dispute.  He stated that this should be proof of service in Vietnam.  The Veteran indicated that he was flown out of Vietnam by MEDEVAC on or about September 1972 from Da Nang.

In this regard, it is important to note that service in the military who received the CAR did not necessary serve in Vietnam (it does not support, or refute, the Veteran contentions, even taking into consideration the combat presumption in light of the Veteran's contentions).  More importantly, the Veteran himself has never contended that he had combat in Vietnam, or that a combat situation caused him to go to Vietnam, and that this is why he received the CAR.  Further, the Veteran has never contended that he was wounded in service, therefore, it is very unclear as to why the Veteran would have been MEDEVAC on or about September 1972 from Da Nang.    

In his November 2009 substantive appeal, the Veteran indicated that he set foot in Da Nang.  He stated that he and another Marine were flown from the USS Newport News to a hospital in Vietnam and from there they were transported to an airfield in Da Nang.  He indicated that while they waited for orders to get back to the States, they worked cleaning details at the air field.  The Veteran noted that they cleaned hangers, some with orange drums stored in them.  He indicated that once orders arrived they were put on a plane for the Philippines where they pulled guard duty while awaiting orders for their next duty station.  He stated that after about two weeks, the orders came in and he left for the States.  

At the time of his June 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was stationed aboard the USS Newport News when he received orders to WESTPACS and went through the Panama Canal, through Hawaii, and then to Vietnam.  He reported having done firing operations off the coast of some of the harbor areas like Haiphong Harbor and Quang Tri Province, along with several others.  He stated that they mainly operated out of Manila.  He noted that there was a prisoner aboard ship that had to go over to Da Nang and that he and another soldier, C. M., were informed that they would escort the prisoner by mail copter and delver him to Da Nang, which they did.  The Veteran indicated that they dropped them off at the hospital in Da Nang, where they released the prisoner.  He noted that they went out the front door and got a jeep ride over to Da Nang Airfield.  He stated that they spent more than one but less than two weeks in Da Nang.  The Veteran reported that they did not have orders but they were put on cleanup detail.  He stated that they cleaned hangars which contained all kinds of drums.  He noted that they stayed there until they received orders to fly back to Manila.  The Veteran testified that they served two weeks in the Philippines and then came back to the States.  He noted that when they were cleaning the hangers the drums had orange bands around them.  The Veteran stated that they never left the base while in Da Nang.  He indicated that this occurred in the second or third week of September.  The Veteran also testified as to the USS Newport News being in close proximity to the piers of the harbors before they were mined.  

In response to request for in-country service verification, NPRC, in a November 2006 response, indicated that it was unable to determine whether the Veteran had in country service in the Republic of Vietnam.  The Veteran was noted to have served with the Marine detachment aboard the USS Newport News, which was in the official waters of the Republic of Vietnam in 1972.  

In a December 2011 memorandum, it was indicated that the information required to corroborate herbicide exposure described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center or to request ship's logs per M21-1MR IV.ii.1.H.28 (h).  It was noted that all procedures to obtain this information from the Veteran had been properly followed and that all efforts to obtain this information had been exhausted and any further attempts would have been futile.  

As to the Veteran's claim of service connection for DM as a result of exposure to AO while in Vietnam, the Board notes that official attempts to verify in-country service have been unsuccessful.  As to his claim that he was in-country, the Veteran has espoused several different theories.  In his notice of disagreement, the Veteran indicated that he was MEDEVACED out of Da Nang in September 1972.  He pointed to his Combat Action Ribbon as evidence that he was in Vietnam.  However, in his substantive appeal the Veteran made no reference to being MEDEVACED out of Da Nang as a result of any injury and instead stated his in-country service arose out of he and another soldier being flown from the USS Newport News to a hospital in Da Nang and then brought to an air field in Da Nang.  

At the time of his June 2012 hearing, the Veteran then indicated that he and another soldier were flown to Da Nang as part of transporting a prisoner that was on ship to a hospital in Da Nang.  The Veteran narratives are totally not consistent.     

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

While the Board notes that the Veteran's receipt of the CAR is indicative of his having been exposed to combat, it does not serve as a basis for a finding that the Veteran was in country in Vietnam (he simply does not contend his exposure herbicides had anything to do, directly or indirectly, with combat and the award of the CAR).  Moreover, the Board finds the Veteran's statements as to how his in-country exposure came about to be inconsistent.  The Veteran initially stated he was injured in country and MEDEVACED out.  He then reported that he and a fellow soldier were brought to Da Nang by helicopter, with no reference to any injury in service.  The Veteran also did not indicate that he was involved in transport of a prisoner in his substantive appeal.  Finally, the Veteran provided a third version of in country exposure stating he was involved in transportation of a prisoner from the ship he was stationed on to Da Nang.  The Board finds these statements highly inconsistent and not credible.  The Board finds particularly inconsistent his statements that he was directly exposed to drums of herbicides.  The Board finds it inconceivable that if this were true he would not have cited this in his initial narratives to the VA when he filed his claim seeking service connection for this disability based on herbicide exposure.  The Veteran's statements, over time, provide particularly negative factual evidence against this claim, notwithstanding his award of the CAR.  As such, they cannot serve as a basis for a finding that the was in country in Vietnam.  In addition, in country service has not been confirmed through any official channels.  Therefore, the presumption of exposure to AO on the basis of having in country service is not warranted.  

According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam (RVN) means service in the RVN or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the RVN.  Qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168; 66 Fed. Reg. 23, 166; see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam). 

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, the veteran must also provide a statement indicating that he personally went ashore. 

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  In sum, there is no credible evidence to confirm that the Veteran was exposed to herbicide agents while stationed aboard the USS Newport News in the official waters of Vietnam.

As to the issue of service connection on a direct basis, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to DM. 

Next, post-service evidence does not reflect symptomatology associated with DM until years following service.  The treatment records which have been associated with the claims folder do not demonstrate a diagnosis of DM until 2005.  The Veteran, by his own statements, has indicated that he was not diagnosed with DM until the 2005.  Therefore, the clinical evidence does not reflect continuity of symptomatology. 

The Veteran has also not reported a continuous history of symptoms since service.  Also of note is the fact that the Veteran did not raise a claim of service connection for DM until 2006, over 32 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner. 

For the above reasons, continuity has not been established, either through the clinical record or through the Veteran's own statements. 

As it relates to the statements from the Veteran asserting a nexus between any current DM and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any current DM and/or its complications and the Veteran's period of service.  The Veteran has been informed of the necessity to submit such evidence but has not done so. 

While 38 U.S.C.A. § 1154 provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service, it does not provide a basis to link etiologically any DM to his period of service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has been no competent evidence submitted linking the Veteran's current DM to his period of service. 

In sum, the preponderance of the evidence weighs against a finding that the Veteran's DM developed in service or is related to any claimed AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duty to Assist and Notify

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159. 

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letter from the RO to the Veteran dated in November 2006.  This letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The letter also advised the Veteran of how VA assigns disability ratings and effective dates and complies with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was also sent prior to the original determination. 

Second, as it relates to the claim of service connection for DM, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  While all of the Veteran's service treatment records may not be available, the Veteran's own statements do not indicate that if his service treatment records were available that they would provide any basis to grant this claim.  

All other evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.

As to the duty to assist and the necessity for a VA examination as it relates to the DM issue, the Board notes that the Veteran was afforded a VA examination in April 2009 which resulted in the diagnosis of DM.  While an opinion was not rendered as to the etiology of the DM, one is not required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Obtaining an opinion is not warranted with regard to the current claim under 38 U.S.C. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed DM is related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letter noted above that he needed to provide medical evidence showing a relationship between his DM and service and he has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of sufficient cooperation is a factor in VA's decision to adjudicate the current claim without further development of the claim.  Given the foregoing, a VA medical opinion is not necessary.  Therefore, no further action is necessary to assist the claimant with the claim. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and through testimony at his Travel Board hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.

ORDER

Service connection for DM is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


